Citation Nr: 1721381	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-34 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the right ankle.  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy, peroneal nerve.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1988 and had active duty for training (ACDUTRA) from October 1991 to February 1992.

These matters come before the Board of Veterans' Appeals on appeal of rating decisions issued in February 2010 (status post fracture of the right ankle) by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the January 2011 rating decision (neuropathy) by the RO in Salt Lake City, Utah.  

In this case, a February 2010 rating decision granted service connection for status post fracture of the right ankle and assigned an initial 10 percent rating effective August 5, 2009.  In March 2010, within one year of notification of the February 2010 rating decision, the Veteran requested an increased rating for his right ankle disability.  The Board finds that the Veteran's March 2010 statement is a notice of disagreement with the initial rating assigned by the February 2010 rating decision.  38 C.F.R. § 20.201.  Accordingly, the February 2010 rating decision is the rating decision on appeal concerning entitlement to a higher initial rating for status post fracture of the right ankle and the issue has been characterized as shown on the title page of this remand.  Further, a January 2011 rating decision granted service connection for right lower extremity neuropathy, peroneal nerve, and assigned an initial rating of 10 percent effective December 15, 2009 and denied entitlement to a higher initial rating for status post fracture of the right ankle.  In December 2011, VA received a statement from the Veteran wherein the Veteran expressed disagreement concerning the "evaluation of his Right ankle."  However, during the August 2016 hearing, the Veteran's representative indicated that the December 2011 statement should be considered a notice of disagreement with the initial rating assigned for the right lower extremity neuropathy, peroneal nerve.  In this respect, while the Veteran did not specifically indicate disagreement concerning the neuropathy of the right lower extremity, the Board will construe the statement as a notice of disagreement and finds that the appellate process has been triggered concerning the issue of entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy, peroneal nerve.    

Concerning entitlement to a TDIU, the Board notes that the issue was adjudicated by the January 2011 rating decision; however, the Board finds that the issue was already raised in connection with the claim for a higher initial rating for status post fracture of the right ankle.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is on appeal and listed on the title page of this remand.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a January 2011 rating decision granted service connection for right lower extremity neuropathy, peroneal nerve, and assigned an initial rating of 10 percent effective December 15, 2009.  In December 2011, VA received a statement wherein the Veteran expressed disagreement concerning "evaluation of his Right ankle", which has been liberally construed to include disagreement with the initial rating assigned to the right lower extremity neuropathy, peroneal nerve.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The record reflects that the Veteran was last provided a VA medical examination for his right ankle in 2010.  During the August 2016 hearing, he stated that the disability worsened since his last VA examination.  Therefore, a new VA medical examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the remanded initial rating issues.  Adjudication of the issue must be deferred.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the January 2011 rating decision concerning the issue of entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy, peroneal nerve.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a VA letter and ask him to identify all VA and non-VA medical providers from whom he has received treatment for his service-connected status post fracture of the right ankle and to complete and return the requisite authorization forms for each identified private medical treatment provider.  Document efforts to obtain any identified records.  

3.  Schedule the Veteran for a VA medical examination concerning the severity of the Veteran's status post fracture of the right ankle.  The claims file must be made available for review.  All medically indicated tests and studies must be completed.

The examiner must address all manifestations of the status post fracture of the right ankle, to include:

 a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing for the right ankle joint, and left ankle joint if undamaged.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

 b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

c.  Address the impact that all functional impairment due to service-connected disability has on the Veteran's ability to work, taking into consideration the Veteran's occupational and educational history.  

Rationale must be provided for any opinion reached.  

4.  After the above requested development, and any other necessary development has been completed, readjudicate the issues on appeal, including entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




